DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 09/28/2022.
3.    	Status of the claims:
•    No claims have been amended.
•    No claims have been canceled.
•    Claims 1-30 are currently pending and have been examined.

Response to remarks/arguments

4.    	Applicant’s remarks/arguments filed on 09/28/2022 with respect to the rejection of claims 1-30 have been fully considered but are not persuasive.
5.	On page 3 of Applicant’s remarks/arguments filed on 09/28/2022, the applicant respectfully requests a clear definition of the ‘field of endeavor’ as required by the rules. 
6.	In response to Applicant’s remarks, the examiner respectfully disagrees. Both Kusumoto and Dolganow references are directed to processing packets such as mirroring packets.
7.    	On pages 2-6 of Applicant’s arguments and remarks filed on 09/28/2022, the Applicant submits that the Kusumoto and Dolganow references are directed towards respectively different purposes and are based on respectively different structures, and thus are not analogous to one another and cannot logically be combined.
6.	In response to applicant's arguments that Kusumoto and Dolganow references are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the combination of Kusumoto and Dolganow allows for efficient packets processing. Thus, Kusumoto and Dolganow are analogous arts and it is obvious to combine them to teach (map) the Applicant’s claimed limitations.
7.	In response to applicant's argument that Kusumoto and Dolganow references are directed towards respectively different structures, the examiner states that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
8.	In response to applicant's argument that the same rationale is used for different limitations, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to do so is found in Dolganow’s reference, such that to provide a connection between network element, P2P central entity, and P2P client peers. Such an advantage would include a flow-based handler receiving a packet, and determining that the packet is associated with a flow session and associating the rules with the packet.
9.	Regarding claim 1, on pages 5-6 of Applicant’s remarks dated 09/28/2022, Applicant states that the Kusumoto reference in general, and the cited passages in particular, do not address any receiving of, or any applying of, any criterion regarding the sending of the received packet to the terminal 20B (equated to the second entity), but rather solely disclose criterion for mirroring of the packet so it can reach the mirror server 30. Specifically, the Kusumoto reference teaches that the packet is ALWAYS sent and reaches the terminal 20B, which is equated to the recited “second entity”. Hence, the Kusumoto reference fails to teach the recited limitation of ... the network node is configured to send the packet over the packet network to the second entity, in response to the packet not satisfying the criterion” (Emphasis added).
10.	In response to applicants’ remarks, the Examiner respectfully disagrees. Kusumoto discloses a controller that sets a processing rule that stipulates, in each node, a matching rule and processing for a packet matching to the matching rule. Each node processes a packet received in accordance with the processing rule. At least one node is capable of executing mirroring of the packet received. The controller sets, for a flow satisfying a pre-set condition, a processing rule that causes an arbitrary node to perform packet mirroring. The controller also sets, in a node(s) on a packet capture route reaching a pre-set mirror server from the arbitrary node, a processing rule that stipulates the processing to forward a mirrored packet (see at least paragraphs 16-20). Kusumoto teaches sending the packet over the packet network (of figure 8) to terminal 20B. Moreover, Kusumoto further discloses that if the entry matched to the received packet has not been found, an OpenFlow switch forwards the received packet over the secure channel to the OpenFlow controller to make a request to decide on a route for the packet based on the source as well as the destination of communication of the received packet. Furthermore, Kusumoto discloses that on receipt of the packet send out notification (Packet-Out), the nodes 10B, 10C output the packets, received from the controller 40, via specified ports (steps S106-1, S106-2). In this manner, the packets, sent from the terminal 20A, are delivered to the terminal 20B and to the mirror server 30 (See at least Kusumoto, Fig. 8, para, 4, 16-20, 46, 52). 
11.	Regarding claim 1, on pages 7-8 of Applicant’s remarks dated 09/28/2022, Applicant states that the Kusumoto reference does not disclose that the network node is configured to send the packet over the packet network to the entity other than the second entity, in response to the packet satisfying the criterion”.
12.	In response to applicants’ remarks, the Examiner respectfully disagrees. Kusumoto discloses a controller that sets a processing rule that stipulates, in each node, a matching rule and processing for a packet matching to the matching rule. Each node processes a packet received in accordance with the processing rule. At least one node is capable of executing mirroring of the packet received. The controller sets, for a flow satisfying a pre-set condition, a processing rule that causes an arbitrary node to perform packet mirroring. The controller also sets, in a node(s) on a packet capture route reaching a pre-set mirror server from the arbitrary node, a processing rule that stipulates the processing to forward a mirrored packet (see at least paragraphs 16-20). As depicted in figures 6, 8, and paragraphs 52, 59 of Kusumoto teaches that the packets, sent from the terminal 20A, are delivered to the terminal 20B and to the mirror server 30 via respective nodes 10A , 10B, and 10C. Additionally, figure 7 and paragraph 59 of Kusumoto disclose that the node 10C references the flow table 12 to search a processing rule (flow entry) having a matching rule matched to the received packet. Here, the packet header of the succeeding packet, as set in step S109-2, is restored to the original packet header, that is, the packet header of contents that obtained before rewriting at step S5204 (step S206). The processing rule for sending out the packet to the mirror server 30 is then searched, and the packet, as restored, is sent out to the mirror server 30 (step S207). The mirror server 30 captures the received packet (step S208).
13. 	For at least the reasons provided above, applicant’s remarks and arguments dated 09/28/2022 regarding the arts rejection of claims 1-32 are not persuasive. However, the provisionally rejection on the ground of nonstatutory obviousness-type double patenting has been withdrew because an eTD was filed and approved on July 5, 2022.
Please the rejection below.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claim(s) 1-3, 5, 6, 8-16, 18-24, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto (US 20130088967 A1) in view of Dolganow et al. (US 20100208590 A1). 

Regarding claim 1, Kusumoto discloses a system for transporting packets between distinct first and second entities over a packet network (Fig. 1), the system comprising: a network node configured to receive, from the first entity over the packet network, a packet addressed to the second entity (Kusumoto, para. 48: the terminal 20A initially sends out to the node 10A a packet addressed to the terminal 20B (step S101). The node 10A references the flow table 12 to search for the processing rule (flow entry) including a matching rule matched to the received packet); and a controller external to the network node (Kusumoto, Fig. 1: controller 40), wherein the network node is configured to check if the packet satisfies the criterion (Kusumoto, para. 19: setting, for a flow satisfying a pre-set condition, a processing rule that causes an arbitrary node to execute packet mirroring, and a step of setting, in a node(s) on a packet capture route reaching a pre-set mirror server from the arbitrary node, a processing rule that stipulates a processing to forward a mirrored packet), wherein the network node is configured to send the packet over the packet network to the second entity, in response to the packet not satisfying the criterion (Kusumoto, Fig. 8, para, 4, 16-20, 46, 52: On receipt of the packet send out notification (Packet-Out), the nodes 10B, 10C output the packets, received from the controller 40, via specified ports (steps S106-1, S106-2). In this manner, the packets, sent from the terminal 20A, are delivered to the terminal 20B and to the mirror server 30), and wherein the network node is configured to send the packet over the packet network to the entity other than the second entity, in response to the packet satisfying the criterion (Kusumoto, Fig. 6, 8, and para. 16-20, 48, 52, 59: The packet sent is the packet the terminal 20A sent to the terminal 20B for the first time, and hence no processing rule (flow entry) has been registered in the flow table 12. The node 10A thus sends a packet receipt notification (Packet-In) to the controller 40 to request the controller to calculate a route on which to forward the received packet (step S102)).
	Although Kusumoto discloses a controller external to the network node configured to send to the network node over the packet network an instruction (Kusumoto, Fig. 1, para. 62), but Kusumoto does not appear to explicitly disclose sending to the network node over the packet network an instruction that comprises an identifier of an entity other than the second entity and a packet-applicable criterion.
	In similar field of endeavor, Dolganow discloses sending to the network node over the packet network an instruction that comprises an identifier of an entity other than the second entity and a packet-applicable criterion (Dolganow, para. 30, 69: DPI B 136 performs deep packet inspection on the packets relating to the request to attempt to extract a key identifying the P2P content transmitted in the flow, e.g. DPI B 136 may perform deep packet inspection to determine whether an info_hash field is present in the packets of the flow. Moreover, section 30 further discloses DPI devices 134, 136 may include hardware, instructions encoded on a machine-readable medium, or a combination thereof, such that DPI devices 134, 136 may be configured to examine data packets received by router/switch 132 to identify information associated with the packets). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Kusumoto such that sending to the network node over the packet network an instruction that comprises an identifier of an entity other than the second entity and a packet-applicable criterion as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 2, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1, however, Dolganow further discloses wherein the instruction is one of ‘probe’, ‘mirror’, and ‘terminate’ instructions, and wherein, in response to the instruction being a terminate’ instruction, the network node is configured to block the packet from being sent to the second entity and to the controller (Dolganow, para. 50: this transmission may be accomplished by mirroring (i-e., duplicating) the packets in the IP flow that contain the key from DPI A 134 to DPI B 136. Alternatively, this transmission may be accomplished by redirecting (i.e., rerouting) the packets in the IP flow that contain the key from DPI A 134 to DPIB 136. As another alternative, DPI A 134 may build and send a message including the required information to DPI B 136). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as blocking, by the network node, the packet from being sent to the second entity and to the controller as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 3, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the instruction is one of ‘probe’, ‘mirror’, and ‘terminate’ instructions, and wherein, in response to the instruction being a ‘mirror’ instruction, the network node is configured to send the packet to the second entity and to the controller.
In a similar field of endeavor, Kusumoto discloses wherein the instruction is one of ‘probe’, ‘mirror’, and ‘terminate’ instructions, and wherein, in response to the instruction being a ‘mirror’ instruction, the network node is configured to send the packet to the second entity and to the controller (Dolganow, para. 50, 59: Alternatively, this transmission may be accomplished by redirecting (i-e., rerouting) the packets in the IP flow that contain the key from DPI A 134 to DPI B 136. As another alternative, DPI A 134 may build and send a message including the required information to DPI B 136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as sending the packet, by the network node, to the second entity as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers. 

Regarding claim 5, Kusumoto as modified by Dolganow discloses the system according to claim 1, wherein, in response to the packet satisfying the criterion and in response to the instruction, the network node is configured to send the packet or a portion thereof to the controller (Kusumoto, Fig. 3, para. 38: the instruction and packet criteria is sent by the controller).

Regarding claim 6, Kusumoto as modified by Dolganow discloses the system according to claim 5, wherein the controller further comprises a memory configured to store the received packet or a portion thereof (Kusumoto, Fig. 3, para. 38: the received packet may be stored before processing by the controller).

Regarding claim 8, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 7 with the exception wherein the portion of the packet consists of multiple consecutive bytes, and wherein the instruction comprises identification of the consecutive bytes in the packet.
In a similar field of endeavor, Kusumoto discloses wherein the portion of the packet consists of multiple consecutive bytes, and wherein the instruction comprises identification of the consecutive bytes in the packet (Dolganow, para. 69: DPI B 136 performs deep packet inspection on the packets relating to the request to attempt to extract a key identifying the P2P content transmitted in the flow. For example, when the protocol is BitTorrent, DPI B 136 may perform deep packet inspection to determine whether an info_hash field is present in the packets of the flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the portion of the packet consists of multiple consecutive bytes, and wherein the instruction comprises identification of the consecutive bytes in the packet as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 9, Kusumoto as modified by Dolganow discloses the system according to claim 5, wherein, in response to receiving the packet, the controller is configured to analyze the packet (Kusumoto, para. 67: the controller analyzes the packet before processing).

Regarding claim 10, Kusumoto as modified by Dolganow discloses the system according to claim 9, further comprising an application server that communicates with the controller, wherein the controller is configured to analyze the packet by sending the packet to the application server to be analyzed thereon (Kusumoto, para. 42: The mirror server 30 is a server which stores a packet(s) captured in the nodes 10A to 10C of the network, and which provides analyzed results in a variety of forms as does the above mentioned mirroring terminal, via the node 10C).

Regarding claim 11, Kusumoto as modified by Dolganow discloses the system according to claim 10, wherein the application server is configured to send the packet after analyzing to the controller, and wherein the network node is configured to send the packet received from the controller to the second entity (Kusumoto, para. 52: On receipt of the packet sendout notification (Packet-Out), the nodes 10B, 10C output the packets, received from the controller 40, via specified ports (steps S106-1, S106-2). In this manner, the packets, sent from the terminal 20A, are delivered to the terminal 20B and to the mirror server 30).

Regarding claim 12, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 9 with the exception wherein the controller is configured to analyze the packet by applying security or data analytic application.
In a similar field of endeavor, wherein the controller is configured to analyze the packet by applying security or data analytic application (Dolganow, Fig. 4A, para. 60: DPI A 134 identifies an application protocol associated with the IP flow using one or more packets belonging to the IP flow or any other related information, such as packets belonging to other flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as applying security or data analytic application as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 13, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 9 with the exception wherein the controller is configured to analyze the packet by applying a security application that comprises a firewall or an intrusion detection functionality.
In a similar field of endeavor, Kusumoto discloses wherein the controller is configured to analyze the packet by applying a security application that comprises a firewall or an intrusion detection functionality (Dolganow, Fig. 4A, para. 60: DPI A 134 identifies an application protocol associated with the IP flow using one or more packets belonging to the IP flow or any other related information, such as packets belonging to other flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as applying security application that comprises firewall or intrusion detection functionality as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 14, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 9 with the exception the controller is configured to analyze the packet by performing Deep Packet Inspection (DPI) or using a DPI engine on the packet.
In a similar field of endeavor, Kusumoto discloses the controller is configured to analyze the packet by performing Deep Packet Inspection (DPI) or using a DPI engine on the packet (Dolganow, para. 12: performing DPI to extract a key from one or more of the first plurality of packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as performing Deep Packet Inspection (DPI) or using a DPI engine on the packet as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 15, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 9 with the exception wherein the packet comprises distinct header and payload fields, and wherein the controller is configured to analyze the packet by checking part of, or whole of, the payload field.
In similar field of endeavor, Kusumoto discloses wherein the packet comprises distinct header and payload fields, and wherein the controller is configured to analyze the packet by checking part of, or whole of, the payload field (Dolganow, para. 52-54, 57: Key field 210 may indicate the value of a key used to uniquely identify a P2P content item. This field 210 may be populated when extracted from a request sent from P2P client 110 to P2P central entity 150, provided that the request includes the key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the analyzing comprises checking part of, or whole of, the payload field as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 16, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the packet comprises distinct header and payload fields, the header comprises one or more flag bits, and wherein the packet-applicable criterion is that one or more of the flag bits is set.
In a similar field of endeavor, Kusumoto discloses wherein the packet comprises distinct header and payload fields, the header comprises one or more flag bits, and wherein the packet-applicable criterion is that one or more of the flag bits is set (Dolganow, para. 34, 43: P2P central entity 150 may be a BitTorrent tracker configured to receive a request including an info_hash from P2P client 110 and respond with a list containing location information of P2P client peers 160 that maintain the requested P2P content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the header comprises one or more flag bits, and wherein the packet-applicable criterion is that one or more of the flag bits is set as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 18, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the packet comprises distinct header and payload fields, wherein the header comprises at least the addresses of the first and second entities in the packet network, and wherein the packet-applicable criterion is that the first entity address, the second entity address, or both match a predetermined address or addresses.
In a similar field of endeavor, Kusumoto discloses wherein the packet comprises distinct header and payload fields, wherein the header comprises at least the addresses of the first and second entities in the packet network, and wherein the packet-applicable criterion is that the first entity address, the second entity address, or both match a predetermined address or addresses (Dolganow, para. 39, 55, 62: DPI A 134 may determine whether the source or destination address of the packets is the address of a system known to operate as a P2P central entity 150, such as a BitTorrent tracker. Suitable alternatives for determining whether the exchange is between a P2P client 110 and a P2P central entity 150 will be apparent to those of skill in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the header comprises at least the first and second entities addresses in the packet network, and wherein the packet-applicable criterion is that the first entity address, the second entity address, or both match a predetermined address or addresses as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 19, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 18 with the exception wherein the addresses are Internet Protocol (IP) addresses.
In a similar field of endeavor, Kusumoto discloses wherein the addresses are Internet Protocol (IP) addresses (Dolganow, para. 39, 55, 62: addresses are IP addresses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as wherein the addresses are Internet Protocol (IP) addresses as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 20, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the packet is a Transmission Control Protocol (TCP) packet which fields comprise source and destination TCP ports, a TCP sequence number, and a TCP sequence mask, and wherein the packet-applicable criterion is that the source TCP port, the destination TCP port, the TCP sequence number, the TCP sequence mask, or any combination thereof, matches a predetermined value or values.
In a similar field of endeavor, Kusumoto discloses wherein the packet is a Transmission Control Protocol (TCP) packet which fields comprise source and destination TCP ports, a TCP sequence number, and a TCP sequence mask, and wherein the packet-applicable criterion is that the source TCP port, the destination TCP port, the TCP sequence number, the TCP sequence mask, or any combination thereof, matches a predetermined value or values (Dolganow, para. 39, 55, 62: It should be apparent that an IP flow may be any IP flow between P2P client 110 and P2P central entity 150 or P2P client 110 and a P2P client peer 160, as identifiable by IP 5-tuple information, which includes the source IP address, source port, destination IP address, destination port, and protocol of the IP flow. This IP flow may be further tunneled inside another networking layer, such as IP, Ethernet, ATM, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the packet is an Transmission Control Protocol (TCP) packet that comprises source and destination TCP ports as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 21, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the packet network comprises a Wide Area Network (WAN), a Local Area Network (LAN), the Internet, a Metropolitan Area Network (MAN), an Internet Service Provider (ISP) backbone, a datacenter network, or an inter-datacenter network.
In a similar field of endeavor, Kusumoto discloses wherein the packet network comprises a Wide Area Network (WAN), a Local Area Network (LAN), the Internet, a Metropolitan Area Network (MAN), an Internet Service Provider (ISP) backbone, a datacenter network, or an inter-datacenter network (Dolganow, Figs 1, 2, para. 28: Network element 130a may be an entity containing components configured to receive, process, and forward packets belonging to an IP flow received from packet-switched network 120. As an example, network element 130a may be owned and/or operated by an Internet Service Provider (ISP) providing services to P2P client 110. Network element 130a may include a router/switch 132, DPI A 134, DPI B 136, and key storage module 138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as wherein the packet network comprises a Wide Area Network (WAN), Local Area Network (LAN), the Internet, Metropolitan Area Network (MAN), Internet Service Provider (ISP) backbone as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 22, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the first entity comprises a server device and the second entity comprises a client device, or wherein the first entity comprises a client device and the second entity comprises a server device.
In a similar field of endeavor, Kusumoto discloses wherein the first entity comprises a server device and the second entity comprises a client device, or wherein the first entity comprises a client device and the second entity comprises a server device (Dolganow, Fig. 1: entity 150 is a central entity (such as a server) and entity 160 is a client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the first entity is a server device and the second entity is a client device, or wherein the first entity is a client device and the second entity is a server device as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 23, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 22 with the exception wherein the server device comprises a web server, and wherein the client device comprises a smartphone, a tablet computer, a personal computer, a laptop computer, or a wearable computing device.
In a similar field of endeavor, Kusumoto discloses wherein the server device comprises a web server, and wherein the client device comprises a smartphone, a tablet computer, a personal computer, a laptop computer, or a wearable computing device (Dolganow, para. 34: P2P central entity 150 may store a database of information maintained within a particular P2P network, such that a user may search P2P central entity 150 to determine the location of desired content based on the file key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the server device comprises a web server, and wherein the client device comprises a smartphone, a tablet computer, a personal computer, a laptop computer as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 24, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 22 with the exception wherein the communication between the network node and the controller is based on, or uses, a standard protocol.
In a similar field of endeavor, Kusumoto discloses wherein the communication between the network node and the controller is based on, or uses, a standard protocol (Dolganow, Fig. 2, para. 18: the OpenFlow communications protocol, separate the data plane and the control plane, with the data plane remaining on the networking device and the control plane (containing the routing protocol and forwarding logic) moved to a controller platform typically running on an IHS coupled to the networking device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the communication between the network node and the controller is based on, or uses, a Standard protocol as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 26, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 25 with the exception wherein the instruction comprises a Type-Length-Value (TLV) structure.
 In a similar field of endeavor, Kusumoto discloses wherein the instruction comprises a Type-Length-Value (TLV) structure (Dolganow, para. 53: Key field 210 may indicate the value of a key used to uniquely identify a P2P content item. This field 210 may be populated when extracted from a request sent from P2P client 110 to P2P central entity 150, provided that the request includes the key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the instruction comprises a Type-Length-Value (TLV) structure as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 27, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the network node comprises a router, a switch, or a bridge.
In a similar field of endeavor, Kusumoto discloses wherein the network node comprises a router, a switch, or a bridge (Dolganow, Fig. 1, para. 25, 27: network element 130a may include a router, a switch, or a bridge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as wherein the network node comprises a router, a switch, or a bridge as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 28, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the packet network is an Internet Protocol (IP) network, and the packet is an IP packet, or wherein the packet network uses a Transmission Control Protocol (TCP), and the packet is an TCP packet.
 In a similar field of endeavor, Kusumoto discloses wherein the packet network is an Internet Protocol (IP) network, and the packet is an IP packet, or wherein the packet network uses a Transmission Control Protocol (TCP), and the packet is an TCP packet (Dolganow, para. 60, 62: DPI A 134 identifies an application protocol associated with the IP flow using one or more packets belonging to the IP flow or any other related information, such as packets belonging to other flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as the packet network is an Internet Protocol (IP) network, and the packet is an IP packet as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

Regarding claim 29, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the network node is configured to receive one or more additional packets from the first entity over the packet network, wherein the network node is configured to check if any one of the one or more additional packets satisfies the criterion, wherein, in response to the one or more additional packets not satisfying the criterion, the network node is configured to send to the second entity over the packet network the one or more additional packets and wherein, in response to the instruction, the network node is configured to send over the packet network the one or more additional packets.
 In a similar field of endeavor, Kusumoto discloses wherein the network node is configured to receive one or more additional packets from the first entity over the packet network  (Huang, Fig. 2, para. 52, 54: a traffic collection request is sent to an SDN controller via a network capacity control device according to a pre-set collection policy. The traffic collection request focuses on describing the application layer requirements, and the level of abstraction is relatively high), wherein the network node is configured to check if any one of the one or more additional packets satisfies the criterion (Huang, Fig. 2, para. 52, 54: a traffic collection request is sent to an SDN controller via a network capacity control device according to a pre-set collection policy. The traffic collection request focuses on describing the application layer requirements, and the level of abstraction is relatively high), wherein, in response to the one or more additional packets not satisfying the criterion, the network node is configured to send to the second entity over the packet network the one or more additional packets (Huang, Fig. 2, para. 102: the traffic collection request is sent to the network controller via a network capacity control device according to the pre-set collection policy, wherein the traffic collection request is used for allowing the network controller to send the request for traffic collection to the one or more network devices to be analyzed and processed) and wherein, in response to the instruction, the network node is configured to send over the packet network the one or more additional packets (Huang, Fig. 2, para. 54, 62, 69: after the network capacity control device receives the traffic collection request, parsing and processing are performed to forma traffic collection request which can be recognized by the SDN controller, and the traffic collection request which is parsed and processed is transmitted to the SDN controller via a northbound interface of the SDN controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features such as receiving one or more additional packets from the first entity over the packet network, and checking if any one of the one or more additional packets satisfies the criterion, wherein, in response to the one or more additional packets not satisfying the criterion, sending to the second entity over the packet network the one or more additional packets and wherein, in response to the instruction, the network node is configured to send over the packet network the one or more additional packets as taught by Dolganow. The motivation for doing so would have been to identifying and managing P2P data exchanges between a P2P client and one or more P2P client peers.

19. 	Claims 4, 7, 17, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto (US 2013/0088967 A1) in view of Dolganow (US 20100208590 A1) and further in view of Huang et al. (US 2016/0219080 A1).

Regarding claim 4, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the instruction is one of ‘probe’, ‘mirror’, and ‘terminate’ instructions, and wherein, in response to the instruction being a ‘probe’ instruction, the network node is configured to send the packet to the controller, the controller is configured to analyze the received packet, and the network node is configured to send the packet to the second entity.
In a similar field of endeavor, Huang discloses wherein the instruction is one of ‘probe’, ‘mirror’, and ‘terminate’ instructions, and wherein, in response to the instruction being a ‘probe’ instruction, the network node is configured to send the packet to the controller (Huang, para. 22: sending the traffic collection request to the network controller), the controller is configured to analyze the received packet (Huang, Fig. 1, 2, para. 36: the traffic collection request is sent to the SDN controller), and the network node is configured to send the packet to the second entity (Huang, Fig. 2, para. 54, 62, 69: after the network capacity control device receives the traffic collection request, parsing and processing are performed to form a traffic collection request which can be recognized by the SDN controller, and the traffic collection request which is parsed and processed is transmitted to the SDN controller via a northbound interface of the SDN controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto as modified by Dolganow with the teaching of Huang by using the above features into the system of Kusumoto such as analyzing the received packet and sending the packet to the controller as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends.

Regarding claim 7, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 5 with the exception wherein, in response to the packet satisfying the criterion and to the instruction, the network node is configured to send a portion of the packet to the controller.
In a similar field of endeavor, Huang discloses wherein, in response to the packet satisfying the criterion and to the instruction, the network node is configured to send a portion of the packet to the controller (Huang, Fig. 2, para. 54, 62, 69: after the network capacity control device receives the traffic collection request, parsing and processing are performed to form a traffic collection request which can be recognized by the SDN controller, and the traffic collection request which is parsed and processed is transmitted to the SDN controller via a northbound interface of the SDN controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto as modified by Dolganow with the teaching of Huang by using the above features such as sending the packet to the controller as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends.

Regarding claim 17, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 16 with the exception wherein the packet is a Transmission Control Protocol (TCP) packet, and wherein the one or more flag bits comprises comprise a SYN flag bit, an ACK flag bit, a FIN flag bit, a RST flag bit, or any combination thereof.
In a similar field of endeavor, Huang discloses wherein the packet is a Transmission Control Protocol (TCP) packet, and wherein the one or more flag bits comprises comprise a SYN flag bit, an ACK flag bit, a FIN flag bit, a RST flag bit, or any combination thereof (Huang, para. 36: the traffic collection request contains some parameters for assigning contents to be collected, such as service flows from regular users, interconnection Internet Protocol (IP) flows between regular networks and traffics from regular ports. After the SDN controller receives the traffic collection request, the SDN controller parses and processes the same to determine one or more network devices which need the traffic collection request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto as modified by Dolganow with the teaching of Huang by using the above features such as the packet is an Transmission Control Protocol (TCP) packet, and wherein the one or more flag bits comprises comprise a SYN flag bit, an ACK flag bit, a FIN flag bit, a RST flag bit, or any combination thereof as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends.

Regarding claim 25, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 24 with the exception wherein the standard protocol is according to, based on, or compatible with, an OpenFlow protocol version 1.3.3 or 1.4.0.
In a similar field of endeavor, Huang discloses wherein the standard protocol is according to, based on, or compatible with, an OpenFlow protocol version 1.3.3 or 1.4.0 (Huang, para. 36: the traffic collection request is sent to the SDN controller according to the pre-set collection policy. The traffic collection request contains some parameters for assigning contents to be collected, such as service flows from regular users, interconnection Internet Protocol (IP) flows between regular networks and traffics from regular ports. After the SDN controller receives the traffic collection request, the SDN controller parses and processes the same to determine one or more network devices which need the traffic collection request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto as modified by Dolganow with the teaching of Huang by using the above features such as the standard protocol is according to, based on, or compatible with, an OpenFlow protocol version as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends.

Regarding claim 30, Kusumoto as modified by Dolganow discloses all the subject matter of the method according to claim 1 with the exception wherein the packet network is a Software Defined Network (SDN), the packet is routed as part of a data plane, and the network node communication with the controller serves as a control plane.
In a similar field of endeavor, Kusumoto discloses wherein the packet network is a Software Defined Network (SDN), the packet is routed as part of a data plane, and the network node communication with the controller serves as a control plane (Huang, para. 43: each of the network control policies is sent to the SDN controller. After the SDN controller receives the network control policies, parsing and processing are performed to determine one or more network devices which need the network control policies. Each of the network control policies is converted into an instruction capable of being transmitted via the southbound interface of the SDN controller, and the converted network control policy is further sent to the corresponding network device via the southbound interface of the SDN controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto as modified by Dolganow with the teaching of Huang by using the above features such as the packet network is a Software Defined Network (SDN), the packet is routed as part of a data plane and the network node communication with the controller serves as a control plane as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends).

Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                               
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466        

                                                                                                                                                                                                /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466